Citation Nr: 1616867	
Decision Date: 04/27/16    Archive Date: 05/04/16

DOCKET NO.  09-50 619	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 60 percent prior to July 27, 2012, for coronary artery disease.

2.  Entitlement to an initial disability rating in excess of 30 percent prior to April 7, 2014, for posttraumatic stress disorder.

3.  Entitlement to an initial disability rating in excess of 50 percent as of April 7, 2014, for posttraumatic stress disorder. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

M. Caylor, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1966 to February 1968.

This case comes to the Board of Veterans' Appeals (Board) from several rating decisions of Regional Offices (ROs) of the Department of Veterans Affairs (VA).  

Regarding coronary artery disease, a February 2011 rating decision granted service connection and assigned a 30-percent disability rating, effective August 31, 2010.  A January 2012 rating decision assigned a 60-percent disability rating for coronary artery disease, effective August 31, 2010.  The Board remanded the issue for additional development in March 2013.  An April 2015 rating decision subsequently assigned a 100-percent disability rating, effective July 27, 2012.  

Regarding posttraumatic stress disorder, a March 2009 rating decision granted service connection and assigned a 10-percent disability rating, effective April 23, 2007.  A January 2012 rating decision assigned an earlier effective date for the grant of service connection-November 26, 2006.  The Board remanded the issue for additional development in March 2013.  An April 2015 rating decision subsequently assigned a 50-percent disability rating, effective April 7, 2014.  

The Veteran testified before a Decision Review Officer (DRO) during a February 2009 hearing; a transcript is associated with the claims file.  While the Veteran indicated in one of his April 2011 substantive appeals that he desired a hearing before a member of the Board, the Veteran later submitted a substantive appeal in February 2012 indicating that he did not want a hearing before a member of the Board.  As the Veteran did not subsequently request such a hearing, his request is deemed withdrawn.  38 C.F.R. § 20.704(d) (2015). 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran was awarded Social Security Disability Insurance benefits in July 2011; however, his complete Social Security Administration records are not in his Virtual VA or Veterans Benefits Management System (VBMS) claims files.  Hence, further development is required.

The Veteran asserts that his coronary artery disease was worse than the 60-percent disability rating assigned prior to July 27, 2012, reflects.  Specifically, he asserts that he is entitled to a 100-percent disability rating prior to July 27, 2012.  It is unclear whether the Veteran's complete private treatment records related to his coronary artery disease are in his electronic claims files.  

The December 2010 VA heart examination indicated that the relevant tests had not been performed but estimated the Veteran's metabolic equivalent level was 5-7 with dyspnea.  A May 2011 letter from Dr. G, a board certified cardiologist, indicates that while the Veteran exercised to a metabolic equivalent level of 6.4, he was not functioning in that 5-7 category, as he had severe dyspnea, and was more appropriate in the 3-5 metabolic equivalent level.  

A May 2011 VA general examiner did not have the Veteran's test results at the time, but estimated the claimant's metabolic equivalents level at 4 and noted that the Veteran had reported that his coronary artery disease  had been stable since 2009.  

The Veteran underwent a cardiac catheterization in 2009 at a private medical center and continued receiving private treatment for several heart-related problems.  VA received his claim for service connection on December 10, 2010; however, as there do not appear to be relevant test results from between December 2010 and May 2011.  While it is possible that the Veteran's coronary artery disease was stable throughout the relevant period on appeal, attempts should be made to obtain any relevant test results from 2009.  

The Veteran has asserted, and treatment records in his Virtual VA and Veterans Benefits Management System (VBMS) claims files suggest, that his posttraumatic stress disorder has worsened since his last VA examination.  VA should obtain outstanding relevant treatment records and provide a new VA examination on remand.

Accordingly, the case is REMANDED for the following action:

1.  Ensure that the Veteran's complete private treatment records are associated with the claims file, paying special attention to securing all treatment records for coronary artery disease and posttraumatic stress disorder, as well as any medical examinations or tests which would be relevant for VA rating purposes.  If the Veteran identifies any additional relevant private treatment records, request that he complete an appropriate release form and obtain and associate with the claims file any non-duplicative relevant records.

2.  Obtain the Veteran's complete VA treatment records from January 2009 to the present.  If the RO cannot locate such records, it must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The RO must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claims.  The claimant must then be given an opportunity to respond.

3.  Obtain the Veteran's complete records from the Social Security Administration.  If the RO cannot locate such records, it must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The RO must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claims.  The claimant must then be given an opportunity to respond.
 
4.  After the above development is completed, schedule the Veteran for VA examinations to address the nature and severity of his coronary artery disease and posttraumatic stress disorder.  

Regarding posttraumatic stress disorder, the examiner must review the claims file, including all VBMS and Virtual VA records and a copy of this remand, perform any indicated tests, and provide a detailed description of functional impairment and limitations due to posttraumatic stress disorder both prior to and since April 7, 2014.  If the appellant suffers from a psychiatric disorder other than posttraumatic stress disorder the examiner must attempt to differentiate any pathology from posttraumatic stress disorder from that caused by any other disorder.  

Regarding the coronary artery disease, the examiner must review the claims file, including all VBMS and Virtual VA records and a copy of this remand, and provide an opinion addressing whether symptoms due to coronary artery disease and functional limitations caused by that disorder more nearly approximated an estimated level of metabolic equivalent level of 3 or lower prior to July 27, 2012.  The examiner must provide a medical rationale supporting the opinion, including a detailed description of functional impairment and limitations attributable to the Veteran's coronary artery disease.  

The cardiovascular examiner must address all medical evidence, to specifically include that evidence discussed above.

All examiners must provide a complete and well-reasoned rationale for any opinion offered.

If the requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge, i.e., no one could respond given medical science and the known facts, or by a deficiency in the record or the examiner, i.e., additional facts are required, or the examiner does not have the needed knowledge or training.

6.  After the development requested has been completed, the RO should review the examination reports to ensure that they are in complete compliance with the directives of this REMAND.  The AMC/RO must ensure that the examiners documented their consideration of both electronic claims folders, to include identifying the date range of Virtual VA and Veterans Benefits Management System records reviewed.  If any report is deficient in any manner, the RO must implement corrective procedures at once.  

7.  Then, readjudicate the remaining claim on appeal.  If the decision is adverse to the Veteran, issue a supplemental statement of the case, allow the appropriate time for a response, and then return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).



